Exhibit 10.7

TYCO INTERNATIONAL

SEVERANCE PLAN FOR U.S. OFFICERS AND EXECUTIVES

Amended and Restated as of November 17, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                    Page   ARTICLE I    BACKGROUND, PURPOSE AND TERM OF PLAN   
  1       Section 1.01       Purpose of the Plan      1       Section 1.02      
Term of the Plan      1       Section 1.03       Compliance with Code
Section 409A      1    ARTICLE II    DEFINITIONS      2       Section 2.01      
“Alternative Position”      2       Section 2.02       “Annual Bonus”      2   
   Section 2.03       “Base Salary”      2       Section 2.04       “Board”     
2       Section 2.05       “Cause”      2       Section 2.06       “COBRA”     
2       Section 2.07       “Code”      2       Section 2.08       “Committee”   
  2       Section 2.09       “Company”      2       Section 2.10      
“Effective Date”      2       Section 2.11       “Eligible Employee”      2   
   Section 2.12       “Employee”      3       Section 2.13       “Employer”     
3       Section 2.14       “ERISA”      3       Section 2.15       “Exchange
Act”      3       Section 2.16       “Involuntary Termination”      3      
Section 2.17       “Key Employee”      3       Section 2.18       “Notice Pay”
     3       Section 2.19       “Officer”      3       Section 2.20      
“Participant”      3       Section 2.21       “Permanent Disability”      3   
   Section 2.22       “Plan”      3       Section 2.23       “Plan
Administrator”      3       Section 2.24       “Postponement Period”      3   
   Section 2.25       “Predecessor Company”      4       Section 2.26      
“Release”      4       Section 2.27       “Separation from Service”      4      
Section 2.28       “Separation from Service Date”      4       Section 2.29   
   “Service”      4       Section 2.30       “Severance Benefits”      4      
Section 2.31       “Severance Period”      4       Section 2.32      
“Subsidiary”      4       Section 2.33       “Voluntary Termination”      4   
ARTICLE III    PARTICIPATION AND ELIGIBILITY FOR BENEFITS      5      
Section 3.01       Participation      5       Section 3.02       Conditions     
5    ARTICLE IV    DETERMINATION OF SEVERANCE BENEFITS      7       Section 4.01
      Amount of Severance Benefits Upon Involuntary Termination      7      
Section 4.02       Voluntary Termination; Termination for Death or Permanent
Disability      8       Section 4.03       Termination for Cause      8      
Section 4.04       Reduction of Severance Benefits      8    ARTICLE V    METHOD
AND DURATION OF SEVERANCE BENEFIT PAYMENTS      9       Section 5.01      
Method of Payment      9       Section 5.02       Other Arrangements      9   

 

i



--------------------------------------------------------------------------------

                    Page      Section 5.03       Code Section 409A      9      
Section 5.04       Termination of Eligibility for Benefits      9    ARTICLE VI
   CONFIDENTIALITY, COVENANT NOT TO COMPETE AND NOT TO SOLICIT      11      
Section 6.01       Confidential Information      11       Section 6.02      
Non-Competition      11       Section 6.03       Non-Solicitation      11      
Section 6.04       Non-Disparagement      11       Section 6.05      
Reasonableness      12       Section 6.06       Equitable Relief      12      
Section 6.07       Survival of Provisions      12    ARTICLE VII    THE PLAN
ADMINISTRATOR      13       Section 7.01       Authority and Duties      13   
   Section 7.02       Compensation of the Plan Administrator      13      
Section 7.03       Records, Reporting and Disclosure      13    ARTICLE VIII   
AMENDMENT, TERMINATION AND DURATION      14       Section 8.01       Amendment,
Suspension and Termination      14       Section 8.02       Duration      14   
ARTICLE IX    DUTIES OF THE COMPANY AND THE COMMITTEE      15       Section 9.01
      Records      15       Section 9.02       Payment      15      
Section 9.03       Discretion      15    ARTICLE X    CLAIMS PROCEDURES      16
      Section 10.01       Claim      16       Section 10.02       Initial Claim
     16       Section 10.03       Appeals of Denied Administrative Claims     
16       Section 10.04       Appointment of the Named Appeals Fiduciary      17
      Section 10.05       Arbitration; Expenses      17    ARTICLE XI   
MISCELLANEOUS      18       Section 11.01       Nonalienation of Benefits     
18       Section 11.02       Notices      18       Section 11.03      
Successors      18       Section 11.04       Other Payments      18      
Section 11.05       No Mitigation      18       Section 11.06       No Contract
of Employment      18       Section 11.07       Severability of Provisions     
18       Section 11.08       Heirs, Assigns, and Personal Representatives     
18       Section 11.09       Headings and Captions      18       Section 11.10
      Gender and Number      18       Section 11.11       Unfunded Plan      18
      Section 11.12       Payments to Incompetent Persons      19      
Section 11.13       Lost Payees      19       Section 11.14       Controlling
Law      19    SCHEDULE A    SEVERANCE BENEFITS      A-1   

 

ii



--------------------------------------------------------------------------------

ARTICLE I

BACKGROUND, PURPOSE AND TERM OF PLAN

Section 1.01 Purpose of the Plan. The purpose of the Plan is to provide Eligible
Employees with certain compensation and benefits as set forth in the Plan in the
event the Eligible Employee’s employment with the Company or a Subsidiary is
terminated due to an Involuntary Termination. The Plan is not intended to be an
“employee pension benefit plan” or “pension plan” within the meaning of
Section 3(2) of ERISA. Rather, this Plan is intended to be a “welfare benefit
plan” within the meaning of Section 3(1) of ERISA and to meet the descriptive
requirements of a plan constituting a “severance pay plan” within the meaning of
regulations published by the Secretary of Labor at Title 29, Code of Federal
Regulations, section 2510.3-2(b). Accordingly, the benefits paid by the Plan are
not deferred compensation and no employee shall have a vested right to such
benefits.

Section 1.02 Term of the Plan. The Plan shall generally be effective as of the
Effective Date and shall supersede any prior plan, program or policy under which
the Company or the Predecessor Company or any Subsidiary provided severance
benefits prior to the Effective Date of the Plan. The Plan shall continue until
terminated pursuant to Article VIII of the Plan.

Section 1.03 Compliance with Code Section 409A. The terms of this Plan are
intended to, and shall be interpreted so as to, comply in all respects with the
provisions of Code Section 409A and the regulations and rulings promulgated
thereunder.

 

1



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

Section 2.01 “Alternative Position” shall mean a position with the Company, or
any other entity specified in Section 3.02(b) that:

(a) is not more than 50 miles each way from the location of the Employee’s
current position (for positions that are essentially mobile, the mileage does
not apply); and

(b) provides the Employee with pay and benefits (not including perquisites or
long term incentive compensation) that are comparable in the aggregate to the
Employee’s current position.

The Plan Administrator has the exclusive discretionary authority to determine
whether a position is an Alternative Position.

Section 2.02 “Annual Bonus” shall mean 100% of the Participant’s target annual
bonus.

Section 2.03 “Base Salary” shall mean the annual base salary in effect as of the
Participant’s Separation from Service Date.

Section 2.04 “Board” shall mean the Board of Directors of the Company, or any
successor thereto, or a committee thereof specifically designated for purposes
of making determinations hereunder.

Section 2.05 “Cause” shall mean an Employee’s (i) substantial failure or refusal
to perform duties and responsibilities of his or her job as required by the
Company, (ii) material violation of any fiduciary duty owed to the Company,
(iii) conviction of, or entry of a plea of nolo contendere with respect to, a
felony, (iv) conviction of, or entry of a plea of nolo contendere with respect
to, a misdemeanor which involves dishonesty, fraud or morally repugnant
behavior, (v) dishonesty, (vi) theft, (vii) violation of Company rules or
policy, or (viii) other egregious or morally repugnant conduct that has, or
could have, a serious and detrimental impact on the Company and its employees.
The Plan Administrator, in its sole and absolute discretion, shall determine
Cause.

Section 2.06 “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended and the regulations promulgated thereunder.

Section 2.07 “Code” shall mean the Internal Revenue Code of 1986, as amended and
the regulations promulgated thereunder.

Section 2.08 “Committee” shall mean the Compensation and Human Resources
Committee of the Board or such other committee appointed by the Board to assist
the Company in making determinations required under the Plan in accordance with
its terms. The “Committee” may delegate its authority under the Plan to an
individual or another committee.

Section 2.09 “Company” shall mean Tyco International Public Limited
Company. Unless it is otherwise clear from the context, Company shall generally
include participating Subsidiaries.

Section 2.10 “Effective Date” shall mean November 17, 2014.

Section 2.11 “Eligible Employee” shall mean an Employee employed in the United
States who is designated within one of the employee classification categories
specified on Schedule A and who is not covered under any other severance plan or
program sponsored by the Company or a Subsidiary. If there is any question as to
whether an Employee is deemed an Eligible Employee for purposes of the Plan, the
Plan Administrator shall make the determination.

 

2



--------------------------------------------------------------------------------

Section 2.12 “Employee” shall mean an individual employed by Tyco International
Public Limited Company or a Subsidiary as a common law employee on the United
States payroll of Tyco International Public Limited Company or a Subsidiary, and
shall not include any person working for the Company through a temporary service
or on a leased basis or who is hired by the Company as an independent
contractor, consultant, or otherwise as a person who is not an employee for
purposes of withholding federal employment taxes, as evidenced by payroll
records or a written agreement with the individual, regardless of any contrary
governmental or judicial determination or holding relating to such status or tax
withholding.

Section 2.13 “Employer” shall mean the Company or any Subsidiary with respect to
which this Plan has been adopted.

Section 2.14 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended, and the regulations promulgated thereunder.

Section 2.15 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended and the regulations promulgated thereunder.

Section 2.16 “Involuntary Termination” shall mean the date that a Participant
experiences a Company-initiated Separation from Service for any reason other
than Cause, Permanent Disability or death, as provided under and subject to the
conditions of Article III.

Section 2.17 “Key Employee” shall mean an Employee who, at any time during the
12-month period ending on the identification date, is a “specified employee”
under Code Section 409A, as determined by the Committee or its delegate. The
determination of Key Employees, including the number and identity of persons
considered specified employees and the identification date, shall be made by the
Committee or its delegate in accordance with the provisions of Code Section 409A
and the regulations promulgated thereunder.

Section 2.18 “Notice Pay” shall mean the amounts that a Participant is eligible
to receive pursuant to Section 4.01(a) of the Plan.

Section 2.19 “Officer” shall mean any individual who is an officer, as such term
is defined pursuant to Rule 16a-1(f) as promulgated under the Exchange Act, of
the Company.

Section 2.20 “Participant” shall mean any Eligible Employee who meets the
requirements of Article III and thereby becomes eligible for salary continuation
and other benefits under the Plan.

Section 2.21 “Permanent Disability” shall mean that an Employee has a permanent
and total incapacity from engaging in any employment for the Employer for
physical or mental reasons. A “Permanent Disability” shall be deemed to exist if
the Employee meets the requirements for disability benefits under the Employer’s
long-term disability plan or under the requirements for disability benefits
under the Social Security law (or similar law outside the United States, if the
Employee is employed in that jurisdiction) then in effect, or if the Employee is
designated with an inactive employment status at the end of a disability or
medical leave.

Section 2.22 “Plan” means the Tyco International Severance Plan for U.S.
Officers and Executives, as set forth herein, and as the same may from time to
time be amended.

Section 2.23 “Plan Administrator” shall mean the individual(s) appointed by the
Committee to administer the terms of the Plan as set forth herein and if no
individual is appointed by the Committee to serve as the Plan Administrator for
the Plan, the Plan Administrator shall be the Executive Vice President, Human
Resources of the Company (or the equivalent). Notwithstanding the preceding
sentence, in the event the Plan Administrator is entitled to Severance Benefits
under the Plan, the Committee or its delegate shall act as the Plan
Administrator for purposes of administering the terms of the Plan with respect
to the Plan Administrator. The Plan Administrator may delegate all or any
portion of its authority under the Plan to any other person(s).

Section 2.24 “Postponement Period” shall mean, for a Key Employee, the period of
six months after the Key Employee’s Separation from Service Date (or such other
period as may be required by Code Section 409A) during which deferred
compensation may not be paid to the Key Employee under Code Section 409A.

 

3



--------------------------------------------------------------------------------

Section 2.25 “Predecessor Company” shall mean Tyco International Ltd.

Section 2.26 “Release” shall mean the Separation of Employment Agreement and
General Release, as provided by the Company.

Section 2.27 “Separation from Service” shall mean “separation from service”
within the meaning of Code Section 409A(a)(2)(A)(i) and applicable regulations
and rulings thereunder.

Section 2.28 “Separation from Service Date” shall mean, with respect to a
Participant, the date on which such Participant experiences a Separation from
Service.

Section 2.29 “Service” shall mean the total number of years and completed months
the Participant was an Employee of the Company. Service with any predecessor
employer or with a Subsidiary prior to the Subsidiary’s becoming part of the
Company shall be recognized only to the extent specified in the merger,
acquisition or other documentation pursuant to which the Subsidiary became part
of the Company. Periods of authorized leave of absence, such as military leave,
will be included in Service only to the extent required by applicable law. Any
period of employment with the Company, a Subsidiary, or a predecessor employer
for which an Eligible Employee previously received severance benefits, shall be
excluded from Service.

Section 2.30 “Severance Benefits” shall mean the salary continuation and other
benefits that a Participant is eligible to receive pursuant to Article IV of the
Plan.

Section 2.31 “Severance Period” shall mean the period during which a Participant
is receiving Severance Benefits under this Plan, as set forth on Schedule A.

Section 2.32 “Subsidiary” shall mean (i) a subsidiary company (wherever
incorporated) as defined by the law of the Company’s place of incorporation ,
(ii) any separately organized business unit, whether or not incorporated, of the
Company, (iii) any employer that is required to be aggregated with the Company
pursuant to section 414 of the Internal Revenue Code of 1986, as amended, and
regulations issued thereunder, and (iv) any service recipient or employer that
is within a controlled group of corporations with the Company as defined in Code
Sections 1563(a)(1), (2) and (3) where the phrase “at least 50%” is substituted
in each place “at least 80%” appears or is with the Company as part of a group
of trades or businesses under common control as defined in Code Section 414(c)
and Treas. Reg. Section 1.414(c)-2 where the phrase “at least 50%” is
substituted in each place “at least 80%” appears, provided, however, that when
the relevant determination is to be based upon legitimate business criteria (as
described in Treas. Reg. Section 1.409A-1(b)(5)(iii)(E) and
Section 1.409A-1(h)(3)), the phrase “at least 20%” shall be substituted in each
place “at least 80%” appears as described above with respect to both a
controlled group of corporations and trades or business under common control.

Section 2.33 “Voluntary Termination” shall mean any Separation from Service due
to retirement or termination of employment that is not initiated by the Company
or any Subsidiary.

 

4



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

Section 3.01 Participation. Each Eligible Employee in the Plan who incurs an
Involuntary Termination and who satisfies the conditions of Section 3.02 shall
be eligible to receive the Severance Benefits described in this Plan. An
Eligible Employee shall not be eligible to receive any other severance benefits
from the Company or Subsidiary on account of an Involuntary Termination, unless
otherwise provided in the Plan. In addition, any Eligible Employee who is a
party to an employment agreement with the Company pursuant to which such
Eligible Employee is entitled to severance benefits shall be ineligible to
participate in the Plan.

Section 3.02 Conditions.

(a) Eligibility for any Severance Benefits is expressly conditioned on the
occurrence of the following within 60 days after the Participant’s Separation
from Service Date: (i) execution by the Participant of a Release in the form
provided by the Company and delivery of the Release to the Company within 45
days of the Separation from Service Date, and non-revocation of the Release
during the seven-day period following the execution of the Release;
(ii) compliance by the Participant with all the terms and conditions of such
Release, (iii) the Participant’s written agreement to the confidentiality,
non-solicitation, non-competition and non-disparagement provisions in Article VI
during and after the Participant’s employment with the Company, and (iv) to the
extent permitted in Section 4.04 of the Plan, execution of a written agreement
that authorizes the deduction of amounts owed to the Company prior to the
payment of any Severance Benefits (or in accordance with any other schedule as
the Committee may, in its sole discretion, determine to be appropriate). If the
Committee determines, in its sole discretion, that the Participant has not fully
complied with any of the terms of the Agreement and/or Release, the Committee
may deny Severance Benefits not yet in pay status or discontinue the payment of
the Participant’s Severance Benefits and may require the Participant, by
providing written notice of such repayment obligation to the Participant, to
repay any portion of the Severance Benefits already received under the Plan. If
the Committee notifies a Participant that repayment of all or any portion of the
Severance Benefits received under the Plan is required, such amounts shall be
repaid within thirty (30) calendar days of the date the written notice is sent.
Any remedy under this subsection (a) shall be in addition to, and not in place
of, any other remedy, including injunctive relief, that the Company may have.

(b) Notwithstanding compliance with Section 3.02(a), an Eligible Employee will
not be eligible to receive severance benefits under any of the following
circumstances:

(i) The Eligible Employee elects a Voluntary Termination:

(ii) The Eligible Employee resigns employment before the job-end date specified
by the Employer or while the Employer still desires the Eligible Employee’s
services;

(iii) The Eligible Employee’s employment is terminated for Cause;

(iv) The Eligible Employee’s employment is terminated due to the Eligible
Employee’s death or Permanent Disability;

(v) The Eligible Employee does not return to work within six (6) months of the
onset of an approved leave of absence, other than a personal, educational or
military leave and/or as otherwise required by applicable statute;

(vi) The Eligible Employee does not return to work within three (3) months of
the onset of a personal or educational leave of absence;

(vii) The Eligible Employee continues in employment with the Company or a
Subsidiary or has the opportunity to continue in employment in the same or in an
Alternative Position with the Company or a Subsidiary; or

 

5



--------------------------------------------------------------------------------

(viii) The Eligible Employee’s employment with the Employer terminates as a
result of a sale of shares or assets of the Employer, merger, consolidation,
joint venture or a sale or outsourcing of a business unit or function, or other
transaction, and the Eligible Employee accepts employment, or has the
opportunity to continue employment in an Alternative Position, with the
purchaser, joint venture, or other acquiring or outsourcing entity, or a related
entity of either the Company or the acquiring entity. The payment of Severance
Benefits in the circumstances described in this subsection (x) would result in a
windfall to the Eligible Employee, which is not the intention of the Plan.

(c) The Plan Administrator has the sole discretion to determine an Eligible
Employee’s eligibility to receive Severance Benefits.

(d) An Eligible Employee returning from approved military leave will be eligible
for Severance Benefits if: (i) he/she is eligible for reemployment under the
provisions of the Uniformed Services Employment and Reemployment Rights Act
(USERRA); (ii) his/her pre-military leave job is eliminated; and (iii) the
Employer’s circumstances are changed so as to make reemployment in another
position impossible or unreasonable, or re-employment would create an undue
hardship for the Employer. If the Eligible Employee returning from military
leave qualifies for Severance Benefits, his/her severance benefits will be
calculated as if he/she had remained continuously employed from the date he/she
began his/her military leave. The Eligible Employee must also satisfy any other
relevant conditions for payment set forth in this Section, including execution
of a Release.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

DETERMINATION OF SEVERANCE BENEFITS

Section 4.01 Amount of Severance Benefits Upon Involuntary Termination. The
Severance Benefits to be provided to an Eligible Employee who incurs an
Involuntary Termination and is determined to be eligible for Severance Benefits
shall be as follows:

(a) Notice Pay. Except for Officers, each Eligible Employee who meets the
eligibility requirements for a Severance Benefit under Section 3.01 shall
receive 30 calendar days notice as a Notice Period. In the event that the
Company determines that a Participant’s last day of work shall be prior to the
end of his or her Notice Period, such Employee shall be entitled to pay in lieu
of notice for the balance of such Notice Period. Notice Pay paid to an Eligible
Employee shall be in addition to, and shall not be offset against, the other
Severance Benefits the Participant may be entitled to receive under this
Article IV. An Eligible Employee who does not sign, or who revokes his or her
signature on, a Release shall only be eligible for Notice Pay. Unless otherwise
permitted by the applicable plan documents or laws, an Eligible Employee will
not be eligible to apply for short-term disability, long-term disability and/or
workers’ compensation during the Notice Period, or anytime thereafter.

(b) Severance Benefits.

(i) Salary continuation shall be provided during the Severance Period applicable
to the Participant as set forth on Schedule A. During the Severance Period, the
Participant shall receive his or her Base Salary (net of deductions and tax
withholdings, as applicable) in accordance with Section 5.01. The Base Salary
continuation payment shall commence no earlier than the end of the revocation
period applicable to the Release.

(ii) The Participant shall also receive a cash payment equal to his or her
Annual Bonus during the Severance Period as set forth on Schedule A. Such Annual
Bonus payment shall be paid to the Participant in equal installments over the
Severance Period. The Annual Bonus installment payments shall be made at the
same time as the Salary continuation benefits in
Section 4.01(b)(i).

(c) Bonus. Subject to the discretion of the Company and to the extent set forth
in the applicable annual incentive plans (or equivalent plan), the Participant
shall receive a cash payment equal to the amount (if any) of his or her prorated
annual bonus (based on the number of full months completed from the beginning of
the fiscal year through the Separation from Service) for the year in which
Participant’s Separation from Service occurs, assuming the Participant had
remained in employment through the end of such year and based on actual
performance.

(d) Medical, Dental and Health Care Reimbursement Account Benefits. The
Participant shall continue to be eligible to participate in the medical, dental
and health care reimbursement account coverage in effect at the date of his or
her termination (or generally comparable coverage) for himself or herself and,
where applicable, his or her spouse and dependents, as the same may be changed
from time to time for employees of the Company generally, as if Participant had
continued in employment during the lesser of (i) the Severance Period, or
(ii) twelve (12) months (the “Coverage Period”). The Participant shall be
responsible for the payment of the employee portion of the medical, dental and
health care reimbursement account contributions that are required during the
Severance Period and such contributions shall be made within the time period and
in the amounts that other employees are required to pay to the Company for
similar coverage. The Participant’s failure to pay the applicable contributions
shall result in the cessation of the applicable medical and dental coverage for
the Participant and his or her spouse or domestic partner and dependents. In the
event the Severance Period exceeds twelve months, the Participant will receive a
cash lump-sum payment from the Company equal to the projected value of the
employer portion of the premiums for medical and dental benefits for the time
period between the end of the Coverage Period and the remainder of the Severance
Period. Such payment shall be made within sixty (60) days from the end of the
Coverage Period. Notwithstanding any other provision of this Plan to the
contrary, in the event that a Participant commences employment with another
company at any time during the Severance Period and becomes eligible for medical
and/or dental coverage under the plans of such other company, the Participant
will cease receiving coverage under the Company’s medical and dental plans.
Within thirty (30) days of Participant’s commencement of employment with another
company, Participant shall provide the Company written notice of such

 

7



--------------------------------------------------------------------------------

employment and provide information to the Company regarding the medical and
dental benefits provided to Participant by his or her new employer. The COBRA
continuation coverage period under section 4980B of the Code shall run
concurrently with the Severance Period.

(e) Share Options. Unless otherwise provided in the award agreement covering
such equity award, all share options held by the Participant as of his or her
Separation from Service Date which would have become exercisable during the
twelve (12) month period after Participant’s Separation from Service Date shall
become exercisable on each such date within such twelve (12) month period; and
(ii) all outstanding share options held by Participant that are exercisable as
of the Separation from Service Date and all share options held by the
Participant that become exercisable following Participant’s Separation from
Service Date, shall be exercisable for the greater of (i) the period set forth
in Participant’s option agreement covering such options, or (ii) twelve
(12) months from the Separation from Service Date. In no event, however, shall a
share option be exercisable beyond its original expiration date.

(f) Restricted Shares, Restricted Units and Performance Units. All restricted
shares, restricted units and performance units held by the Participant as of his
or her Separation from Service Date shall be treated as provided under and in
accordance with the terms of the Plan, modified to the extent provided in the
terms and conditions of the applicable award agreement covering such equity
award.

(g) Outplacement Services. The Company may, in its sole and absolute discretion,
pay the cost of outplacement services for the Participant at the outplacement
agency that the Company regularly uses for such purpose or, provided the
Executive Vice President, Human Resources of the Company provides prior
approval, at an outpatient agency selected by the Participant; provided,
however, that the period of outplacement services shall not exceed twelve
(12) months from Participant’s Separation from Service Date.

Section 4.02 Voluntary Termination; Termination for Death or Permanent
Disability. If the Eligible Employee’s employment terminates due to (i) the
Eligible Employee’s Voluntary Termination, (ii) death, or (iii) Permanent
Disability, then the Eligible Employee shall not be entitled to receive
Severance Benefits under this Plan and shall be entitled only to those benefits
(if any) as may be available under the Company’s other benefit plans and
policies effective at the time of such termination.

Section 4.03 Termination for Cause. If any Eligible Employee’s employment is
terminated by the Company for Cause, the Eligible Employee shall not be entitled
to receive Severance Benefits under this Plan and shall be entitled only to
those benefits that are legally required to be provided to the Eligible
Employee. Notwithstanding any other provision of this Plan to the contrary, if
the Committee or the Plan Administrator determines that an Eligible Employee
(i) has engaged in conduct that constitutes Cause at any time prior to the
Eligible Employee’s Separation from Service Date, or (ii) after the Employee’s
Separation from Service Date, has been convicted of or entered a plea of nolo
contendere with respect to either a felony, or a misdemeanor which involves
dishonesty, fraud or morally repugnant behavior, based on conduct which occurred
prior to the Eligible Employee’s Separation from Service Date, any Severance
Benefit payable to the Eligible Employee under this Plan shall immediately
cease, and the Eligible Employee shall be required to return any Severance
Benefits paid to the Eligible Employee prior to such determination. The Company
may withhold paying Severance Benefits under the Plan pending resolution of an
inquiry that could lead to a finding resulting in Cause. If the Company has
offset other payments owed to the Eligible Employee under any other plan or
program, it may, in its sole discretion, waive its repayment right solely with
respect to the amount of the offset so credited.

Section 4.04 Reduction of Severance Benefits. With respect to amounts paid under
the Plan that are not subject to Code Section 409A and the regulations
promulgated thereunder, the Plan Administrator reserves the right to make
deductions in accordance with applicable law for any monies owed to the Company
by the Participant or the value of Company property that the Participant has
retained in his/her possession. With respect to amounts paid under the Plan that
are subject to Code Section 409A and the regulations promulgated thereunder, the
Plan Administrator reserves the right to make deductions in accordance with
applicable law for any monies owed to the Company by the Participant or the
value of the Company property that the Participant has retained in his/her
possession; provided, however, that such deductions shall not exceed $5,000 in
the aggregate.

 

8



--------------------------------------------------------------------------------

ARTICLE V

METHOD AND DURATION OF SEVERANCE BENEFIT PAYMENTS

Section 5.01 Method of Payment. The Severance Benefit to which a Participant is
entitled, as determined pursuant to Section 4.01, shall be paid in equal
installments and in accordance with normal payroll practices over the Severance
Period; provided, however, that any amount payable pursuant to Section 4.01(c)
shall be paid at the same time as bonuses would be payable under the applicable
bonus or incentive plan or program, or successor plan, and that COBRA coverage
under Section 4.01(d) shall be provided or paid in accordance with the
provisions of that subsection. In no event will interest be credited on the
unpaid balance for which a Participant may become eligible. Payment shall be
made by mailing to the last address provided by the Participant to the Company
or such other reasonable method as determined by the Plan Administrator. All
payments of Severance Benefits are subject to applicable federal, state and
local taxes and withholdings. In the event of the Participant’s death prior to
the completion of all payments being made, the remaining payments shall be paid
to the Participant’s estate in a single lump sum payment within sixty (60) days
following the date of the Participant’s death.

Section 5.02 Other Arrangements. The Severance Benefits under this Plan are not
additive or cumulative to severance or termination benefits that a Participant
might also be entitled to receive under the terms of a written employment
agreement, a severance agreement or any other arrangement with the Employer. As
a condition of participating in the Plan, the Eligible Employee must expressly
agree that this Plan supersedes all prior agreements, and sets forth the entire
Severance Benefit the Eligible Employee is entitled to while an Eligible
Employee in the Plan. The provisions of this Plan may provide for payments to
the Eligible Employee under certain compensation or incentive plans under
circumstances where such plans would not provide for payment thereof. It is the
specific intention of the Company that the provisions of this Plan shall
supersede any provisions to the contrary in such plans, to the extent permitted
by applicable law, and such plans shall be deemed to be have been amended to
correspond with this Plan without further action by the Company or the Board.

Section 5.03 Code Section 409A.

(a) Notwithstanding any provision of the Plan to the contrary, if required by
Code Section 409A and if a Participant is a Key Employee, no Severance Benefits
shall be paid to the Participant during the Postponement Period. If a
Participant is a Key Employee and payment of Benefits is required to be delayed
for the Postponement Period under Code Section 409A, the accumulated amounts
withheld due to Code Section 409A shall be paid in a lump sum payment within 30
days after the end of the Postponement Period and no interest or other
adjustment shall be made for the delayed payment. If the Participant dies during
the Postponement Period prior to the payment of Benefits, the amounts withheld
due to Code Section 409A shall be paid to the Participant’s estate within 60
days after the Participant’s death.

(b) This Agreement is intended to meet the requirements of the “short-term
deferral” exception, the “separation pay” exception and other exceptions under
Code Section 409A and the regulations promulgated thereunder. Notwithstanding
anything in this Plan to the contrary, if required by Code Section 409A,
payments may only be made under this Plan upon an event and in a manner
permitted by Code Section 409A, to the extent applicable. For purposes of Code
Section 409A, the right to a series of payments under the Plan shall be treated
as a right to a series of separate payments. All reimbursements and in-kind
benefits provided under the Plan shall be made or provided in accordance with
the requirements of section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in the Plan, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit. In no event may a Participant designate the year of payment for any
amounts payable under the Plan.

Section 5.04 Termination of Eligibility for Benefits.

(a) All Eligible Employees shall cease to be eligible to participate in this
Plan, and all Severance Benefit payments shall cease upon the occurrence of the
earlier of:

 

9



--------------------------------------------------------------------------------

(i) Subject to Article VIII, termination or modification of the Plan; or

(ii) Completion of payment to the Participant of the Severance Benefit for which
the Participant is eligible under Article IV.

(b) Notwithstanding anything herein to the contrary, the Company shall have the
right to cease all Severance Benefit payments and to recover payments previously
made to the Participant should the Participant at any time breach the
Participant’s undertakings under the terms of the Plan, including but not
limited to, the confidentiality, non-competition, non-solicitation and
non-disparagement provisions of Article VI, or the Release.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

CONFIDENTIALITY, COVENANT NOT TO COMPETE AND NOT TO SOLICIT

Section 6.01 Confidential Information. The Participant agrees that he or she
shall not, directly or indirectly, use, make available, sell, disclose or
otherwise communicate to any person, other than in the course of the
Participant’s assigned duties and for the benefit of the Company, either during
the period of the Participant’s employment or at any time thereafter, any
nonpublic, proprietary or confidential information, knowledge or data relating
to the Company, any of its Subsidiaries, affiliated companies or businesses,
which shall have been obtained by the Participant during the Participant’s
employment by the Company or a Subsidiary. The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to the
Participant; (ii) becomes known to the public subsequent to disclosure to the
Participant through no wrongful act of the Participant or any representative of
the Participant; or (iii) the Participant is required to disclose by applicable
law, regulation or legal process (provided that, to the extent permitted by law,
regulation or legal process, the Participant provides the Company with prior
notice of the contemplated disclosure and reasonably cooperates with the Company
at its expense in seeking a protective order or other appropriate protection of
such information). Notwithstanding clauses (i) and (ii) of the preceding
sentence, the Participant’s obligation to maintain such disclosed information in
confidence shall not terminate where only portions of the information are in the
public domain.

Section 6.02 Non-Competition. The Participant acknowledges that he or she
performs services of a unique nature for the Company that are irreplaceable, and
that his or her performance of such services for a competing business will
result in irreparable harm to the Company. Accordingly, except as prohibited by
law, during the Participant’s employment with the Company or a Subsidiary or
affiliate and for the one (1) year period following termination of employment
for any reason, the Participant agrees that the Participant will not, directly
or indirectly, own, manage, operate, control (including indirectly through a
debt or equity investment), provide services to, or be employed by any person or
entity engaged in any business that is (i) located in or provides services or
products to a region with respect to which the Participant had substantial
responsibilities while employed by the Company or its present or former parent,
subsidiaries or affiliates, and (ii) competitive with (A) the line of business
or businesses of the Company or its present or former parent, subsidiaries or
affiliates that the Participant was employed with during the Participant’s
employment (including any prospective business to be developed or acquired that
was proposed at the date of termination of employment), or (B) any other
business of the Company or its present or former parent, subsidiaries or
affiliates with respect to which the Participant had substantial exposure during
such employment. This Section 6.02 shall not prevent the Participant from owning
not more than one percent of the total shares of all classes of stock
outstanding of any publicly held entity engaged in such business, nor will it
restrict the Participant from rendering services to charitable organizations, as
such term is defined in section 501(c) of the Code.

Section 6.03 Non-Solicitation. The Participant agrees that during the
Participant’s employment with the Company or its present or former parent,
subsidiaries or affiliates, and for the two-year period thereafter, the
Participant will not, directly or indirectly, on the Participant’s own own
behalf or on behalf of another (i) solicit, recruit, aid or induce any employee
of the Company or its present or former parent, subsidiaries or affiliates to
leave their employment with the Company or its present or former parent,
subsidiaries or affiliates in order to accept employment with or render services
to another person or entity unaffiliated with the Company or its present or
former parent, subsidiaries or affiliates, or hire or knowingly take any action
to assist or aid any other person or entity in identifying or hiring any such
employee, or (ii) solicit, aid, or induce any customer of the Company or its
present or former parent, subsidiaries or affiliates to purchase goods or
services then sold by the Company or its present or former parent, subsidiaries
or affiliates from another person or entity, or assist or aid any other persons
or entity in identifying or soliciting any such customer, or (iii) otherwise
interfere with the relationship of the Company or its present or former parent,
subsidiaries or affiliates with any of its employees, customers, agents, or
representatives.

Section 6.04 Non-Disparagement. Each of the Participant and the Company (for
purposes hereof, the Company shall mean only the executive officers and
directors thereof and not any other employees) agrees not to make any statements
that disparage the other party, or in the case of the Company or its
Subsidiaries, their respective affiliates, employees, officers, directors,
products or services. Notwithstanding the foregoing, statements made in the
course of sworn testimony in administrative, judicial or arbitral proceedings
(including, without limitation, depositions in connection with such proceedings)
shall not be subject to this Section 6.04.

 

11



--------------------------------------------------------------------------------

Section 6.05 Reasonableness. In the event the provisions of this Article VI
shall ever be deemed to exceed the time, service, scope, geographic or other
limitations permitted by applicable laws in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
service, scope, geographic or other limitations, as the case may be, permitted
by applicable law.

Section 6.06 Equitable Relief.

(a) By participating in the Plan, the Participant acknowledges that the
restrictions contained in this Article VI are reasonable and necessary to
protect the legitimate interests of the Company, its Subsidiaries and its
affiliates, that the Company would not have established this Plan in the absence
of such restrictions, and that any violation of any provision of this Article VI
will result in irreparable injury to the Company. By agreeing to participate in
the Plan, the Participant represents that his or her experience and capabilities
are such that the restrictions contained in this Article VI will not prevent the
Participant from obtaining employment or otherwise earning a living at the same
general level of economic benefit as is currently the case. The Participant
further represents and acknowledges that (i) he or she has been advised by the
Company to consult his or her own legal counsel in respect of this Plan, and
(ii) that he or she has had full opportunity, prior to agreeing to participate
in this Plan, to review thoroughly this Plan with his or her counsel.

(b) The Participant agrees that the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of this Article VI, which rights shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled.

(c) The Participant irrevocably and unconditionally (i) agrees that any suit,
action or other legal proceeding arising under this Plan, including without
limitation, any action commenced by the Company for preliminary and permanent
injunctive relief or other equitable relief, may be brought in the United States
District Court for the District of New York, or if such court does not have
jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in New York, (ii) consents to the non-exclusive jurisdiction of any
such court in any such suit, action or proceeding, and (iii) waives any
objection which Participant may have to the laying of venue of any such suit,
action or proceeding in any such court. Participant also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers in a manner permitted by the notice provisions of Section 11.02.

Section 6.07 Survival of Provisions. The obligations contained in this
Article VI shall survive the termination of Participant’s employment with the
Company or a Subsidiary and shall be fully enforceable thereafter.

 

12



--------------------------------------------------------------------------------

ARTICLE VII

THE PLAN ADMINISTRATOR

Section 7.01 Authority and Duties. It shall be the duty of the Plan
Administrator, on the basis of information supplied to it by the Company and the
Committee, to properly administer the Plan. The Plan Administrator shall have
the full power, authority and discretion to construe, interpret and administer
the Plan, to make factual determinations, to correct deficiencies therein, and
to supply omissions. All decisions, actions and interpretations of the Plan
Administrator shall be final, binding and conclusive upon the parties, subject
only to determinations by the Named Appeals Fiduciary (as defined in
Section 10.04), with respect to denied claims for Severance Benefits. The Plan
Administrator may adopt such rules and regulations and may make such decisions
as it deems necessary or desirable for the proper administration of the Plan.

Section 7.02 Compensation of the Plan Administrator. The Plan Administrator
shall receive no compensation for services as such. However, all reasonable
expenses of the Plan Administrator shall be paid or reimbursed by the Company
upon proper documentation. The Plan Administrator shall be indemnified by the
Company against personal liability for actions taken in good faith in the
discharge of the Plan Administrator’s duties.

Section 7.03 Records, Reporting and Disclosure. The Plan Administrator shall
keep a copy of all records relating to the payment of Severance Benefits to
Participants and former Participants and all other records necessary for the
proper operation of the Plan. All Plan records shall be made available to the
Committee, the Company and to each Participant for examination during business
hours except that a Participant shall examine only such records as pertain
exclusively to the examining Participant and to the Plan. The Plan Administrator
shall prepare and shall file as required by law or regulation all reports,
forms, documents and other items required by ERISA, the Code, and every other
relevant statute, each as amended, and all regulations thereunder (except that
the Company, as payor of the Severance Benefits, shall prepare and distribute to
the proper recipients all forms relating to withholding of income or wage taxes,
Social Security taxes, and other amounts that may be similarly reportable).

 

13



--------------------------------------------------------------------------------

ARTICLE VIII

AMENDMENT, TERMINATION AND DURATION

Section 8.01 Amendment, Suspension and Termination. Except as otherwise provided
in this Section 8.01, the Board or its delegate shall have the right, at any
time and from time to time, to amend, suspend or terminate the Plan in whole or
in part, for any reason or without reason, and without either the consent of or
the prior notification to any Participant, by a formal written action. No such
amendment shall give the Company the right to recover any amount paid to a
Participant prior to the date of such amendment or to cause the cessation of
Severance Benefits already approved for a Participant who has executed a Release
as required under Section 3.02. Any amendment or termination of the Plan must
comply with all applicable legal requirements including, without limitation,
compliance with Code Section 409A and the regulations and ruling promulgated
thereunder, securities, tax, or other laws, rules, regulations or regulatory
interpretations thereof, applicable to the Plan.

Section 8.02 Duration. Unless terminated sooner by the Board or its delegate,
the Plan shall continue in full force and effect until termination of the Plan
pursuant to Section 8.01; provided, however, that after the termination of the
Plan, if any Participants terminated employment due to an Involuntary
Termination prior to the termination of the Plan and are still receiving
Severance Benefits under the Plan, the Plan shall remain in effect until all of
the obligations of the Company are satisfied with respect to such Participants.

 

14



--------------------------------------------------------------------------------

ARTICLE IX

DUTIES OF THE COMPANY AND THE COMMITTEE

Section 9.01 Records. The Company or a Subsidiary thereof shall supply to the
Committee all records and information necessary to the performance of the
Committee’s duties.

Section 9.02 Payment. Payments of Severance Benefits to Participants shall be
made in such amount as determined by the Committee under Article IV, from the
Company’s general assets or from a supplemental unemployment benefits trust, in
accordance with the terms of the Plan, as directed by the Committee.

Section 9.03 Discretion. Any decisions, actions or interpretations to be made
under the Plan by the Board, the Committee and the Plan Administrator, acting on
behalf of either, shall be made in each of their respective sole discretion, not
in any fiduciary capacity and need not be uniformly applied to similarly
situated individuals and such decisions, actions or interpretations shall be
final, binding and conclusive upon all parties. As a condition of participating
in the Plan, the Eligible Employee acknowledges that all decisions and
determinations of the Board, the Committee and the Plan Administrator shall be
final and binding on the Eligible Employee, his or her beneficiaries and any
other person having or claiming an interest under the Plan on his or her behalf.

 

15



--------------------------------------------------------------------------------

ARTICLE X

CLAIMS PROCEDURES

Section 10.01 Claim. Each Participant under this Plan may file a claim for
Severance Benefits hereunder by completing and filing with the Plan
Administrator a written request for review in the manner specified by the Plan
Administrator. No appeal is permissible as to an Eligible Employee’s eligibility
for, or a Participant’s amount of, Severance Benefist, which are decisions made
solely within the discretion of the Company, and the Committee acting on behalf
of the Company. No person may bring an action for any alleged wrongful denial of
Plan benefits in a court of law unless the claims procedures described in this
Article X are exhausted and a final determination is made by the Plan
Administrator and/or the Named Appeals Fiduciary. If an Eligible Employee or
Participant or other interested person challenges a decision by the Plan
Administrator and/or Named Appeals Fiduciary, a review by the court of law will
be limited to the facts, evidence and issues presented to the Plan Administrator
during the claims procedure set forth in this Article X. Facts and evidence that
become known to the terminated Eligible Employee or Participant or other
interested person after having exhausted the claims procedure must be brought to
the attention of the Plan Administrator for reconsideration of the claims
administrator. Issues not raised with the Plan Administrator and/or Named
Appeals Fiduciary will be deemed waived.

Section 10.02 Initial Claim. Before the date on which payment of a Severance
Benefit commences, each such application must be supported by such information
as the Plan Administrator deems relevant and appropriate. In the event that any
claim relating to Severance Benefits is denied in whole or in part, the
terminated Participant or his or her beneficiary (“claimant”) whose claim has
been so denied shall be notified of such denial in writing by the Plan
Administrator within ninety (90) days after the receipt of the claim for
benefits. This period may be extended an additional ninety (90) days if the Plan
Administrator determines such extension is necessary and the Plan Administrator
provides notice of extension to the claimant prior to the end of the initial
ninety (90) day period. The notice advising of the denial shall specify the
following: (i) the reason or reasons for denial, (ii) the specific Plan
provisions on which the determination was based, (iii) any additional material
or information necessary for the claimant to perfect the claim (explaining why
such material or information is needed), and (iv) the Plan’s review procedures
and the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse benefit determination on review.

Section 10.03 Appeals of Denied Administrative Claims. All appeals shall be made
by the following procedure:

(a) A claimant whose claim has been denied shall file with the Plan
Administrator a notice of appeal of the denial. Such notice shall be filed
within sixty (60) calendar days of notification by the Plan Administrator of the
denial of a claim, shall be made in writing, and shall set forth all of the
facts upon which the appeal is based. Appeals not timely filed shall be barred.

(b) The Named Appeals Fiduciary shall consider the merits of the claimant’s
written presentations, the merits of any facts or evidence in support of the
denial of benefits, and such other facts and circumstances as the Named Appeals
Fiduciary shall deem relevant.

(c) The Named Appeals Fiduciary shall render a determination upon the appealed
claim which determination shall be accompanied by a written statement as to the
reasons therefor. The determination shall be made to the claimant within sixty
(60) days of the claimant’s request for review, unless the Named Appeals
Fiduciary determines that special circumstances require an extension of time for
processing the claim. In such case, the Named Appeals Fiduciary shall notify the
claimant of the need for an extension of time to render its decision prior to
the end of the initial sixty (60) day period, and the Named Appeals Fiduciary
shall have an additional sixty (60) day period to make its determination. The
determination so rendered shall be binding upon all parties. If the
determination is adverse to the claimant, the notice shall provide (i) the
reason or reasons for denial, (ii) the specific Plan provisions on which the
determination was based, (iii) a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claimant’s claim
for benefits, and (iv) a statement that the claimant has the right to bring an
action under section 502(a) of ERISA.

 

16



--------------------------------------------------------------------------------

Section 10.04 Appointment of the Named Appeals Fiduciary. The Named Appeals
Fiduciary shall be the person or persons named as such by the Board or
Committee, or, if no such person or persons be named, then the person or persons
named by the Plan Administrator as the Named Appeals Fiduciary. Named Appeals
Fiduciaries may at any time be removed by the Board or Committee, and any Named
Appeals Fiduciary named by the Plan Administrator may be removed by the Plan
Administrator. All such removals may be with or without cause and shall be
effective on the date stated in the notice of removal. The Named Appeals
Fiduciary shall be a “Named Fiduciary” within the meaning of ERISA, and unless
appointed to other fiduciary responsibilities, shall have no authority,
responsibility, or liability with respect to any matter other than the proper
discharge of the functions of the Named Appeals Fiduciary as set forth herein.

Section 10.05 Arbitration; Expenses. In the event of any dispute under the
provisions of this Plan, other than a dispute in which the primary relief sought
is an equitable remedy such as an injunction, the parties shall have the
dispute, controversy or claim settled by arbitration in New York, New York (or
such other location as may be mutually agreed upon by the Employer and the
Participant) in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before a panel of three arbitrators, two of whom shall be selected by the
Company and the Participant, respectively, and the third of whom shall be
selected by the other two arbitrators. Any award entered by the arbitrators
shall be final, binding and nonappealable and judgment may be entered thereon by
either party in accordance with applicable law in any court of competent
jurisdiction. This arbitration provision shall be specifically enforceable. The
arbitrators shall have no authority to modify any provision of this Plan or to
award a remedy for a dispute involving this Plan other than a benefit
specifically provided under or by virtue of the Plan. If the Participant
substantially prevails on any material issue, which is the subject of such
arbitration or lawsuit, the Company shall be responsible for all of the fees of
the American Arbitration Association and the arbitrators and any expenses
relating to the conduct of the arbitration (including the Company’s and
Participant’s reasonable attorneys’ fees and expenses). Otherwise, each party
shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the American Arbitration Association.

 

17



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

Section 11.01 Nonalienation of Benefits. None of the payments, benefits or
rights of any Participant shall be subject to any claim of any creditor of any
Participant, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment
(if permitted under applicable law), trustee’s process, or any other legal or
equitable process available to any creditor of such Participant. No Participant
shall have the right to alienate, anticipate, commute, plead, encumber or assign
any of the benefits or payments that he may expect to receive, contingently or
otherwise, under this Plan, except for the designation of a beneficiary as set
forth in Section 5.01.

Section 11.02 Notices. All notices and other communications required hereunder
shall be in writing and shall be delivered personally or mailed by registered or
certified mail, return receipt requested, or by overnight express courier
service. In the case of the Participant, mailed notices shall be addressed to
him or her at the home address which he or she most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to the Plan Administrator.

Section 11.03 Successors. Any successor to the Company shall assume the
obligations under this Plan and expressly agree to perform the obligations under
this Plan.

Section 11.04 Other Payments. Except as otherwise provided in this Plan, no
Participant shall be entitled to any cash payments or other severance benefits
under any of the Company’s then current severance pay policies for a termination
that is covered by this Plan for the Participant.

Section 11.05 No Mitigation. Except as otherwise provided in Section 4.01(d) and
Section 4.04, Participants shall not be required to mitigate the amount of any
Severance Benefit provided for in this Plan by seeking other employment or
otherwise, nor shall the amount of any Severance Benefit provided for herein be
reduced by any compensation earned by other employment or otherwise, except if
the Participant is re-employed by the Company, in which case Severance Benefits
shall cease.

Section 11.06 No Contract of Employment. Neither the establishment of the Plan,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any benefits shall be construed as giving any Eligible
Employee or any person whosoever, the right to be retained in the service of the
Company, and all Eligible Employees shall remain subject to discharge to the
same extent as if the Plan had never been adopted.

Section 11.07 Severability of Provisions. Except as set forth in Section 6.05, f
any provision of this Plan shall be held invalid or unenforceable by a court of
competent jurisdiction, such invalidity or unenforceability shall not affect any
other provisions hereof, and this Plan shall be construed and enforced as if
such provisions had not been included.

Section 11.08 Heirs, Assigns, and Personal Representatives. This Plan shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant, present and future.

Section 11.09 Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

Section 11.10 Gender and Number. Where the context admits: words in any gender
shall include any other gender, and, except where otherwise clearly indicated by
context, the singular shall include the plural, and vice-versa.

Section 11.11 Unfunded Plan. The Plan shall not be funded. No Participant shall
have any right to, or interest in, any assets of the Company that may be applied
by the Company to the payment of Severance Benefits.

 

18



--------------------------------------------------------------------------------

Section 11.12 Payments to Incompetent Persons. Any benefit payable to or for the
benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Committee and
all other parties with respect thereto.

Section 11.13 Lost Payees. A benefit shall be deemed forfeited if the Committee
is unable to locate a Participant to whom a Severance Benefit is due. Such
Severance Benefit shall be reinstated if application is made by the Participant
for the forfeited Severance Benefit while this Plan is in operation.

Section 11.14 Controlling Law. This Plan shall be construed and enforced
according to the laws of the State of New York to the extent not superseded by
Federal law.

 

19



--------------------------------------------------------------------------------

SCHEDULE A

SEVERANCE BENEFITS

 

Employee Classification

  

Severance Period

  

Severance Benefits
(Salary Continuation and Annual Bonus)

CEO

   24 months    2.0 times annual Base Salary and Annual Bonus

Officers

   24 months    2.0 times annual Base Salary and Annual Bonus

Band 1 & 2 Direct Reports to CEO

   18 months    1.5 times annual Base Salary and Annual Bonus

Other Band 1 & 2

   12 months    1.0 times annual Base Salary and Annual Bonus

Notwithstanding the foregoing, for Participants whose benefit is provided
pursuant to a supplemental unemployment benefits trust, cash Severance Benefits
shall be paid for the period of time set forth under the plan, with the trust
being the exclusive source of all salary continuation other than Notice Pay.

 

A-1